DETAILED ACTION
EXAMINER’S COMMENTS
The drawings were received on 7/19/2021.  These drawings are accepted.  Additional drawing corrections are required and agreed to by applicant (see below).  The claim objections and 112 rejections have been obviated by the amendments entered after final.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas LaLone on 7/26/2021.
The application has been amended as follows: 

On line 6 of claim 1, “a bore of a catheter hub” has been replaced by --the bore of the catheter hub--.
On line 2 of claim 2, “a hub” has been replaced by --the catheter hub--. 
On line 2 of claim 21, “first and second” has been replaced by --the--.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figure 8, reference numeral (105) will be amended to .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the reasons for allowance in the final office action mailed on 5/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783     
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783